PER CURIAM.
This case involves only questions of fact, and as the evidence is confused and the permissible inferences contradictory, the conclusion of the District Judge is final, as we have said again and again. Indeed, we understood upon the argument that the chief reason for the appeal was lest the commissioner in computing damages should feel himself concluded by a passage in the opinion which declared that “ordinarily there is some damage to coal from sea water.” Upon the hearing before him this is not to be taken as a finding either that it is true as it stands, or that the coal at issue was injured by sea water. He will consider the issue afresh, as though the District Judge had not determined it, as he probably did not mean to do anyway.
Decree affirmed.